DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 (drawn to a product, an apparatus comprising a heterojunction) in the reply filed on 03/08/2021 is acknowledged.
Claims 12-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and Group III inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/08/2021.
Further, newly added claims 23-33 are drawn to a process, a method of making a heterogenous device.
The inventions of Group I invention (claims 1-11, drawn to a product, an apparatus comprising a heterojunction) and Group II invention (newly added claims 23-33, drawn to a process, a method of making a heterogenous device) are independent or distinct, each from the other because: the product of Group I invention as claimed can be made by another and materially different process from that of Group II invention, namely one in which epitaxially growing a plurality of alternating layers to create a heterojunction is not required, and a heterojunction can be formed by a different method (e.g., coupling the pluralities of undoped layers having different compositions, not including dopant material or impurities).
Since applicant has elected the invention of Group I (claims 1-11, drawn to a product, an apparatus comprising a heterojunction) without traverse, claims 23-33 are withdrawn from consideration as being directed to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites limitations “a heterojunction” (line 2) and “heterojunction” (line 4), and it is unclear whether the second recited “heterojunction” (line 4) was intended to relate back to “a heterojunction” (line 2) or to set forth an additional heterojunction.
Claim 2 lacks antecedent basis for “the heterojunction” because it is unclear which heterojunction (“a heterojunction” in line 2 of claim 1 or “heterojunction” in line 4 of claim 1) was its intended antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,751,049 to Goodwin.
With respect to Claim 1, Goodwin discloses an apparatus (Goodwin, Fig. 8, Col. 2, lines 10-61; Col. 3, lines 45-67; Col. 4, lines 1-56; Col. 5, lines 5-62; Col. 6, lines 1-64; Col. 13, lines 58-67; Col. 14, lines 1-35) comprising:
       a heterojunction (e.g., heterojunction diode 158 between the P-type layer 112 and the N-type layer 114) (Goodwin, Fig. 8, Col. 12, lines 5-30; Col. 14, lines 9-16) having a first side and a second side;
       a first electrode (e.g., 18) (Goodwin, Fig. 8, Col. 12, lines 66-67; Col. 13, lines 1-23) substantially covering the first side (e.g., a top of the mesa structure), wherein the first electrode (e.g., 18) and heterojunction (e.g., 158) form a mesa structure; and,

substantially cover the perimeter of the second side (e.g., bottom contact 60 is formed along the perimeter of the array 52) (Goodwin, Fig. 8, Col. 5, lines 44-48; lines 54-62);
define an aperture (e.g., forming contact 60 along the perimeter of the array 52 provides the aperture of the incident radiation to enter the photodetector) (Goodwin, Fig. 8, Col. 2, lines 46-51, Col. 14, lines 9-17) wherein light passes therethrough; and,
not cover an area over the mesa structure (114/112).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,022,390 to Kim et al. (hereinafter Kim).
With respect to Claim 1, Kim discloses an apparatus (Kim, Figs. 2, 5A-5B, 7A-7B, 8, Col. 2, lines 9-45; Col. 3, lines 5-67; Col. 4, lines 1-21; Col. 5, lines 8-67; Col. 6, lines 1-64; Col. 7, lines 26-67; Col. 8, lines 1-42; Col. 12, lines 47-64; Col. 13, lines 1-8, lines 53-67; Col. 14, lines 1-53) comprising:
       a heterojunction (e.g., superlattice region 16 comprising a plurality of alternating semiconductor layers 34 and 36 including heterointerface between each semiconductor layer 34 and adjacent semiconductor layer 36) (Kim, Figs. 2, 8, Col. 7, lines 26-67; Col. 8, lines 1-42; Col. 12, lines 66-67; Col. 13, lines 1-8, lines 53-62) having a first side and a second side;

      a second electrode (e.g., bottom contact 62) (Kim, Figs. 7A-7B, 8, Col. 13, line 67; Col. 14, lines 1-4) disposed on the second side (e.g., bottom contact 62 is formed on the substrate 12 adjacent to the second side of the heterojunction 16) configured to:
cover the second side;
define an aperture (e.g., an opening between the bottom contacts 62 including antireflection coating 64 on a bottom side of the substrate 12) (Kim, Figs. 7A-7B, 8, Col. 14, lines 8-18) wherein light (e.g., incident light 100) passes therethrough; and,
not cover an area over the mesa structure (e.g., 20).
Further, Kim does not specifically disclose that a second electrode disposed to substantially cover the perimeter of the second side. However, Kim teaches forming antireflection coating (64) (Kim, Fig. 8, Col. 10, lines 8-13; Col. 14, lines 16-18) on a bottom side of the semiconductor substrate (12) to reduce the reflection of the incident light (100) from the bottom side of the semiconductor substrate (12) due to relatively high index of refraction of the semiconductor substrate (12) and to improve the transmission of the incident light (100) through the substrate (12).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kim by forming the antireflection coating that substantially covers the 2D array of photodetectors including mesa structures as taught by Kim, wherein a bottom contact substantially surrounds the antireflection coating to have a second electrode disposed to substantially cover the perimeter of the second side in order to reduce the reflection of the incident light from the bottom side of the semiconductor substrate, to improve the transmission of the incident light, and to confine the incident light within the 2D array area, and thus to improved device performance (Kim, Col. 2, lines 9-48; Col. 10, lines 8-13; Col. 14, lines 14-18).
Regarding Claim 2, Kim discloses the apparatus of claim 1. Further, Kim discloses the apparatus, wherein the heterojunction (e.g., superlattice region 16 comprising a plurality of alternating semiconductor .
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,022,390 to Kim in view of Yee et al. (US Patent No. 9,136,293, hereinafter Yee).
Regarding Claims 3-5, Kim discloses the apparatus of claim 1. Further, Kim discloses the apparatus further comprising an integrated circuit substrate (ROIC) (Kim, Fig. 8, Col. 14, lines 19-40) mechanically coupled to the first electrode (e.g., 54), but does not specifically disclose a submount mechanically coupled to the first electrode for improved heat flow therethrough (as claimed in claim 3); further comprising a substrate mechanically coupled to the submount (as claimed in claim 4); wherein the substrate is a printed circuit board (as claimed in claim 5).
However, Yee teaches an apparatus for sensor module (Yee, Fig. 1(a), Col. 2, lines 6-67; Col. 2, lines 1-34; Col. 3, lines 64-67; Col. 4, lines 1-9; Col. 5, lines 2-67) including sensor device (111) comprising an array of pixels and an interposer (12) (Yee, Fig. 1(a), Col. 2, lines 28-36) comprising circuit device (130) and a metal coating (131) on the backside surface of the interposer to conduct heat to a printed circuit board (PCB 14), direct bonding between the sensor device and the interposer including the circuit device reduces system board space and power consumption with enhanced image processing performance and data transmission rate (Yee, Fig. 1(a), Col. 2, lines 17-22).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the apparatus of Kim by forming an interposer of Yee having low thermal conductivity as a submount, and bonding the sensor device to the printed circuit board  by using the interposer as taught by Yee to have a submount mechanically coupled to the first electrode for improved heat flow therethrough (as claimed in claim 3); further comprising a substrate mechanically coupled to the submount (as claimed in claim 4); wherein the substrate is a printed circuit board (as claimed in claim 5) in order to provide improved apparatus for sensor module with reduced system board space and power consumption and with enhanced image processing performance and data transmission rate (Yee, Col. 2, lines 6-22).
Claims 3-6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,022,390 to Kim in view of Hsiao et al. (US 2014/0291790, hereinafter Hsiao).
Regarding Claims 3-5, Kim discloses the apparatus of claim 1. Further, Kim discloses the apparatus further comprising an integrated circuit substrate (ROIC) (Kim, Fig. 8, Col. 14, lines 19-40) mechanically coupled to the first electrode (e.g., 54), but does not specifically disclose a submount mechanically coupled to the first electrode for improved heat flow therethrough (as claimed in claim 3); further comprising a substrate mechanically coupled to the submount (as claimed in claim 4); wherein the substrate is a printed circuit board (as claimed in claim 5).
However, Hsiao teaches a photosensitive device (Hsiao, Figs. 2-4, 5G, 6, 7, ¶0009-¶0010, ¶0025, ¶0019-¶0034, ¶0049-¶0050) with improved imaging quality that comprises a photosensitive device array (224) (Hsiao, Figs. 2-4, 5G, 6, 7, ¶0019- ¶0021, ¶0025) and a circuit submount (210/240) having a heat dissipation structure (240A/240B/240C), wherein the heat dissipation structure is disposed under the first side (opposite to the light receiving surface) and includes a material with good heat conductivity; and further forming a circuit board (560) (Hsiao, Figs. 5G, 6, 7, ¶0048-¶0050) under the circuit submount (210/240) so that after the light received by the photosensitive device array (224) is converted into electric signals, the electric signals would output to the circuit board (560) thought the bonding pads; further, by adjusting the thickness of the heat dissipation structure, the circuit board (560) is directly connected to the heat dissipation structure so that the heat dissipation efficiency is improved, and the leakage current generated due to the heat is decreased.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the apparatus of Kim by forming a circuit submount including a heat dissipation structure and a circuit board as taught by Hsiao to have a submount mechanically coupled to the first electrode for improved heat flow therethrough (as claimed in claim 3); further comprising a substrate mechanically coupled to the submount (as claimed in claim 4); wherein the substrate is a printed circuit board (as claimed in claim 5) in order to provide improved photosensitive device with improved imaging quality wherein the heat dissipation efficiency is improved, and the leakage current generated due to the heat is decreased (Hsiao, ¶0009-¶0010, ¶0025, ¶0049-¶0050).
Regarding Claims 6, 9, and 10, Kim discloses the apparatus of claim 1. Further, Kim discloses the apparatus further comprising an optical layer (e.g., lens), wherein the incident light (100) (Kim, Fig. 8, Col. 14, lines 8-14) is imaged onto the 2-D photodetector array by using an optical element (e.g., lens), but does not specifically disclose that an optical layer is disposed on the second side (as claimed in claim 6); wherein the optical layer comprises an optical filter (as claimed in claim 9); wherein the optical layer comprises one or more of: a micro-lens array, Fresnel lens, and macro lens (as claimed in claim 10).
However, Hsiao teaches a photosensitive device (Hsiao, Figs. 2-4, 5G, 6, 7, ¶0009-¶0010, ¶0019-¶0050) further comprising an optical layer (250/260) disposed on the light receiving surface (S1) of the photosensitive device array (224) (Hsiao, Figs. 2-4, ¶0035-¶0037, ¶0025), wherein the optical layer (250/260) comprises an optical filter (250); and wherein the optical layer comprises a micro-lens array (262) (Hsiao, Figs. 2-4, ¶0037).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the apparatus of Kim by forming the encapsulation of the photosensitive device including filter layer and micro-lenses corresponding to the filter patterns of the filter layer as taught by Hsiao to have an optical layer is disposed on the second side (as claimed in claim 6); wherein the optical layer comprises an optical filter (as claimed in claim 9); wherein the optical layer comprises a micro-lens array (as claimed in claim 10) in order to provide improved photosensitive device with improved imaging quality wherein the heat dissipation efficiency is improved, and the leakage current generated due to the heat is decreased (Hsiao, ¶0009-¶0010, ¶0035-¶0037, ¶0049-¶0050).
Claims 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,022,390 to Kim in view of Yokogawa et al. (US 2021/0091135, hereinafter Yokogawa).
Regarding Claims 6 and 8-10, Kim discloses the apparatus of claim 1. Further, Kim discloses the apparatus further comprising an optical layer (e.g., lens), wherein the incident light (100) (Kim, Fig. 8, Col. 14, lines 8-14) is imaged onto the 2-D photodetector array by using an optical element (e.g., lens), but does not specifically disclose that an optical layer is disposed on the second side (as claimed in claim 6); wherein the optical layer comprises a diffraction grating (as claimed in claim 8); wherein the optical layer comprises an optical filter (as claimed in claim 9); wherein the optical layer comprises one or more of: a micro-lens array, Fresnel lens, and macro lens (as claimed in claim 10).

Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the apparatus of Kim by forming the optical filter layer and micro-lenses as taught by Yokogawa to have an optical layer that is disposed on the second side (as claimed in claim 6); wherein the optical layer comprises a diffraction grating (as claimed in claim 8); wherein the optical layer comprises an optical filter (as claimed in claim 9); wherein the optical layer comprises a micro-lens array (as claimed in claim 10) in order to provide improved image sensor device with improved imaging quality and reduced size that is capable of transmitting light in selected wavelength band (Yokogawa, ¶0001, ¶0008-¶0022, ¶0114, ¶0125-¶0128, ¶0141).
Claims 6, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,022,390 to Kim in view of Koyama (US Patent No. 8,350,351) and Tran et al. (US Patent No. 5,853,960, hereinafter Tran).
Regarding Claims 6, 7, and 11, Kim discloses the apparatus of claim 1. Further, Kim discloses the apparatus further comprising an optical layer (e.g., the incident light 100 is imaged onto the 2-D photodetector array by using an optical element) (Kim, Fig. 8, Col. 14, lines 8-14), but does not specifically disclose that an optical layer is disposed on the second side (as claimed in claim 6); wherein the optical layer is etched (as claimed in claim 7); wherein the optical layer comprises semiconductor doping (as claimed in claim 11).
However, Kim teaches that the light enters (100) the light receiving surface of the semiconductor substrate (12) (Kim, Fig. 8, Col. 6, lines 38-59; Col. 12, lines 66-67; Col. 13, lines 1-8; Col. 14, lines 8-18) 
Regarding limitations “the optical layer is etched”, it is noted that the above language is directed towards the process of making an optical layer.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “the optical layer is etched” only requires a structure, the optical layer, which does not distinguish the invention from Kim, who teaches the structure as claimed.
Nevertheless, Koyama teaches processing the semiconductor substrate (50) (Koyama, Fig. 2, Col. 4, lines 22-38) to form a lens (51). Further, Tran teaches forming high-quality micro-optical semiconductor lenses (42) (Tran, Figs. 1a-1i, Col. 3, lines 38-65; Col. 6, lines 50-57; Col. 7, lines 1-46, lines 57-60; Col. 8, lines 37-41) of various shapes on the semiconductor substrate (24) comprised of any III-V semiconductor materials such as InP, GaAs, GaP, by photolithography processing of the semiconductor substrate that include etching; the lenses formed from the semiconductor substrate have better thermal expansion match between the lenses and semiconductor devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891